DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/090561 Sadakane (cited by US 2018/0267308 Sadakane) in view of US 2016/0168353 Spangler et al.
Regarding claim 1, Sadakane teaches a laminated glass (paragraph 0002) having one end, and the other end being at an opposite side of the one end and having a thickness larger than a thickness of the one end (figure 3B),
the laminated glass including a first lamination glass member 210, a second lamination glass member 220, and an interlayer film 230 arranged between the first lamination glass member and the second lamination glass member (figure 3B),
the first lamination glass member having a wedge angle of 0.06-1.0 mrad (paragraph 0065).
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent 
Sadakane does not teach the use of a heat shielding substance or an interlayer wedge angle of greater than 0. Spangler teaches a laminated glass material that includes one end and the other end having a thickness larger than a thickness of the one end (figure 1), where the interlayer film has a wedge angle of 0.05 mrad (paragraph 0141), and contains a heat shielding substance (paragraph 0058). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the heat-shielding substance of Spangler in the product of Sadakane because this allows the passengers to feel less heat (paragraph 0100). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to include the interlayer wedge angle of Spangler in the product of Sadakane because this allows one to measure, and therefore eliminate, double images (paragraph 0141). Therefore, Sadakane in view of Spangler teaches that the wedge angle of the first lamination glass member (0.06-1.0 mrad) is larger than the wedge angle of the interlayer film (0.05 mrad). 
Regarding claim 3, Sadakane in view of Spangler teaches that the wedge angle of the first lamination glass member (0.06-1.0 mrad, Sadakane paragraph 0065) is larger than the wedge angle of the interlayer film (0.05 mrad, Spangler paragraph 0141) by 0.01-0.95 mrad. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.01-0.95 mrad reads on the claimed range of 0.10 or more.
Regarding claim 4, Spangler teaches that the wedge angle of the interlayer film is 0.05 mrad (paragraph 0141).

Regarding claim 6, Sadakane teaches that the laminated glass has a wedge angle of 0.06-1.0 mrad (paragraph 0065). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.06-1.0 mrad reads on the claimed range of 0.10 or more.
Regarding claim 7, Sadakane teaches that the second lamination glass member has a wedge angle of 0.06-1.0 mrad (paragraph 0037), where the first and second glass members may have the same wedge angle. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.06-1.0 mrad reads on the claimed range of 0.10 or more.
Regarding claim 8, Sadakane teaches that the laminated glass is a laminated glass that is a head-up display, and the laminated glass has a display region of the head-up display (paragraph 0008).
Regarding claim 11, Sadakane does not explicitly teach the color difference. However, as Sadakane is silent regarding the color difference, the examiner is taking the position that the color difference is 0. 
Regarding claim 12, Sadakane teaches that the interlayer film contains a thermoplastic resin (paragraph 0042).

Regarding claim 14, Spangler teaches that the interlayer film includes a first layer (core), and a second layer (skin) arranged on a first surface side of the first layer (paragraph 0155). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the multiple interlayer layers of Spangler in the product of Sadakane because this allows the manufacturer to provide the interlayer film, and therefore the glass laminate, with different properties (paragraph 0155). 
Regarding claim 15, Spangler teaches that the interlayer film includes a third layer (skin) arranged on a second surface side opposite to the first surface of the first layer (paragraph 0155).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/090561 Sadakane (cited by US 2018/0267308 Sadakane) in view of US 2016/0168353 Spangler et al as applied to claim 1 above, and further in view of US 6,673,456 Kobata et al.
Regarding claim 9, Sadakane in view of Spangler teaches the laminated glass. Neither Sadakane nor Spangler teaches the visible light transmittance. Kobata teaches a laminated glass material, where a visible light transmittance across the whole sheet is 70% or more (Table 4, the heat-absorption glass). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the light transmittance of Kobata in the product of Sadakane because this glass product has excellent heat insulation, transparency and electromagnetic wave transmittance (column 35, lines 4-12), where visible light transmittance allows the vehicle user to be able to see outside of the vehicle, and for light to enter the vehicle.
.

Response to Arguments
Applicant’s arguments with respect to Sadakane in view of Masaki have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, where Spangler teaches the deficiencies of Sadakane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781